

117 HR 2414 IH: Keep Vaccines Voluntary Act
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2414IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Mr. LaMalfa introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on Education and Labor, and Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit recipients of Federal COVID relief and Federal agencies from engaging in certain conduct that discriminates against individuals who have not been vaccinated against COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Keep Vaccines Voluntary Act.2.Discrimination based on COVID vaccination status(a)COVID relief conditions(1)Businesses(A)In generalNo person or entity may receive a grant or loan under paragraphs (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), section 7(b)(2) of such Act pursuant to section 1110 of the CARES Act (15 U.S.C. 9009), section 324 of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act (Public Law 116–260), or any subsequent COVID–19 relief package, unless such person or entity certifies that the person or entity—(i)will not condition providing service to any individual solely on such individual having been vaccinated against COVID–19; and(ii)will not, solely on the basis that an individual has not been vaccinated against COVID–19—(I)terminate the employment or adversely affect the compensation, terms, conditions, or privileges of employment of such individual if such individual is employed by such person or entity; or(II)fail or refuse to hire such individual.(B)ApplicabilitySubparagraph (A) shall apply only with respect to agreements for grants or loans entered into after the date of the enactment of this Act.(2)Institutions of higher education(A)In generalNo institution of higher education (as defined under section 101 or 102 of title I of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.)) may receive Federal funds under section 2003 of the American Rescue Plan of 2021 (Public Law 117–2) or any subsequent COVID–19 relief package unless such institution certifies that no rule or policy that requires any separation of individuals who are vaccinated against COVID–19 from individuals who are not so vaccinated on the property of such institution or at the activities of such institution will be implemented by such institution.(B)ApplicabilitySubparagraph (A) shall apply only with respect to—(i)payments made after the date of the enactment of this Act; and(ii)grants or loans initially made after the date of the enactment of this Act.(3)State and local governments(A)In generalNo covered State or local government may receive a payment under sections 602 through 605 of title VI of the Social Security Act (42 U.S.C. 801 et seq.) unless such covered State or local government certifies that no law, regulation, rule, or policy (other than a Federal law) that requires any separation of individuals who are vaccinated against COVID–19 from individuals who are not so vaccinated at any public location, business, or other place of public accommodation will be enacted, implemented, or enforced by such covered State or local government. (B)DefinitionsIn this paragraph:(i)County; metropolitan city; nonentitlement unit of local government; unit of general local governmentThe terms county, metropolitan city, nonentitlement unit of local government, and unit of general local government have the meaning given such terms in section 603(g) of title VI of the Social Security Act (42 U.S.C. 803(g)).(ii)Covered State or local governmentThe term covered State or local government means a State, territory, Tribal government, metropolitan city, nonentitlement unit of local government, unit of general local government, or county.(iii)Public accommodationThe term public accommodation has the meaning given such term in section 301 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12181). (iv)State; territory; Tribal governmentThe terms State, territory, and Tribal government have the meaning given such terms in section 602(g) of title VI of the Social Security Act (42 U.S.C. 802(g)).(C)ApplicabilitySubparagraph (A) shall apply only with respect to payments made after the date of the enactment of this Act. (b)Federal employmentNo Federal agency (as defined in section 105 of title 5, United States Code) may condition the appointment of an individual to any position in the civil or uniformed services (as such terms are defined in section 2101 of title 5, United States Code) on such individual being vaccinated against COVID–19.